Once again I should like to reaffirm in a few words from this podium the perseverance with which Upper Volta stands side by side with all the other nations represented here, unflaggingly shouldering our joint responsibility of freeing mankind from the specter of war and ensuring for future generations a world of justice and prosperity.
166.	May I be permitted first of all to comply with tradition in associating my warm congratulations with those of the speakers who have preceded me, and to say to Mr. Thorn, the Minister for Foreign Affairs of Luxembourg, that I am personally most happy at his election to the presidency of the thirtieth session of the General Assembly. His experience of international affairs is for us the best guarantee for the final success of our work.
167.	I must also address my warmest congratulations to the entire team which assists him, who also bear considerable responsibility for the proper functioning of this session.
168.	With regard to Mr. Abdelaziz Bouteflika, who so admirably guided the work of the twenty-ninth session with the vigor for which he is famous, and has once again proved if there were any need to do so his admirable talent as a diplomat and negotiator in the course of the seventh special session which has just ended, we can only express our warmest gratitude to him for the outstanding contribution he has made to international co-operation.
169.	And, finally, I wish to pay a well-deserved tribute to the Secretary-General, Mr. Kurt Waldheim, for the dynamism with which he has guided the destiny of the United Nations for almost five years now. His particular solicitude for the least privileged countries and his action for the benefit of the countries of the Sahel have earned him yet more of our gratitude.
170.	Thirty years ago, in the city of San Francisco, 51 independent States gathered to create the United Nations. Since then its membership has constantly grown, thus giving this Organization an increasing degree of its primary quality: universality.
171.	Last year Guinea-Bissau, Bangladesh and Grenada made their triumphal entry. This year it is the turn of Mozambique, Sao Tome and Principe, and Cape Verde. My delegation cannot fail to greet warmly the accession to international sovereignty of those States, our brothers in blood and united to us by a common destiny.
172.	With reference to the Republic of South Viet Nam and the Democratic Republic of Viet Nam, my delegation regrets that the representatives of those two countries do not yet occupy their rightful places in our Organization. The universality of our Organization has too often been preached from this rostrum for international public opinion to stand silent while the candidacies of these two Vietnamese Republics are blocked because of the opposition of one permanent member of the Security Council. We must therefore hope that the Council will heed the appeal of the General Assembly, and will re-examine promptly and favorably the candidacies of these two countries, because clearly the universality of the United Nations cannot but have a favorable effect on the Organization, since it makes it possible to solve certain international problems in the light of the growing inter-dependence of the international community.
173.	As the result of a new balance of power, which can be seen not only in the ever growing number of Member States, but also, above all, in the nature of their claims and in the new awareness of the need to undertake joint action to alter the system of international relations, the United Nations is striving to strengthen its role as a factor in the settlement of international problems on the basis of satisfying the legitimate interests of peoples and their aspirations to independence, freedom and progress.
174.	With their new vision of the world and international problems, one cannot doubt that the countries of the third world have become one of the most active factors.for enhancing the role of the United Nations.
175.	As I indicated at the beginning of my statement, there can be no doubt that the main problems of our world today revolve around two essential poles: the maintenance of peace and the promotion of economic development.
176.	Peace? We perceive the manifestations of it in some regions, whereas in others we cannot see even a passing shadow of it.
177.	In Africa, a new wind is blowing since the Portuguese colonialist forces were removed from power. Thus, after Guinea-Bissau, the last Portuguese Territories in Africa have recovered or will recover their independence in 1975. The measures taken by the present leaders in Lisbon have not disappointed our hopes, even though at present serious problems arise, particularly in Angola. The internal war raging there and the rivalries of the popular movements have already handicapped the harmonious development of a country whose every prospect had been so promising. My delegation urges the leaders of the three liberation movements of that country to overcome their difficulties and to work more effectively for national reconstruction. After their well-deserved victory over colonialism, it is truly deplorable that the liberation movements of that country should offer us the sad spectacle we see today, which ultimately benefits only the enemies of Africa. Quite obviously, what unites them is more important than what divides them.
178.	In Asia, the problem of Korea remains a matter of concern. I would simply say in this connexion that the explosive situation which is continuing has lasted too long. Are we to leave that country perpetually divided even though the two parties have expressed a real and specific will to reunite in their joint communique of 4 July 1972?'
179.	Upper Volta wishes to reiterate its position as I stated it here during the twenty-ninth session: we demand, first, the dissolution of the United Nations Command; and second, the withdrawal of the foreign troops stationed in Korea under the flag of the United Nations.
180.	In our view, these measures are the prior requirements for any peace agreement likely to lead to an independent and peaceful reunification of Korea.
181.	It is on the basis of this analysis that Upper Volta joined the sponsors of the draft resolution in document A/10191 regarding the creation of favorable conditions for converting the armistice into a durable peace in Korea and accelerating the independent and peaceful reunification of Korea,
182.	In the meantime, the conflicts in South-East Asia would have rapidly found a happy outcome if the solutions advocated by the non-aligned had been accepted at the right time, in other words to allow peoples to live in peace which have always longed only for their independence and their freedom.
183.	In this regard, I should like to make special mention of Cambodia. My delegation rejoices to see that we have among us once again the legitimate representatives of that country who had unjustly been deprived of their seat by a puppet clique in the pay of imperialism. Upper Volta, which, side by side with the progressive forces of the world, has striven for the restoration of the legitimate rights of the Royal Government of National Union of Cambodia, rejoices at the victory of the patriotic forces of that country. But can we ever forget the thousands who died because of our lack of action and postponements in the last two years when the General Assembly was dealing with the problem of Cambodia? While it is useless to go back to the past, it is nevertheless necessary to draw lessons for the future: foreign intervention, interference in the internal affairs of other States, the illegal occupation of territories by force, are now enterprises doomed to failure.
184.	But if, there, some hopes are warranted, peace elsewhere is threatened nevertheless by other hot-beds of tension. Thus, in Africa, despite favorable developments in the Territories which were under Portuguese domination, the situation in southern Africa still remains alarming.
185.	Apartheid persists despite the warnings of the international community. Likewise, South Africa continues to occupy Namibia with impunity and pursues its policy of bantustans.
186.	However, the racists of South Africa are reduced more and more to isolation, not only by the international community but also on their home ground, because Portuguese decolonization has left it deprived of bulwarks.
187.	Nevertheless, we must pursue, and wage more vigorously, the international struggle against the South African system, because we must, unfortunately, admit that at this level many States have systematically ignored decisions which they themselves helped to draw up.
188.	Last year the General Assembly took a firm decision concerning the representatives of Pretoria after the triple veto which paralyzed the Security Council [resolution 3207 (XXIX)]. That legitimate decision was in accord with the idea we have of the
United Nations in its task of peace and of safeguarding human dignity.
189.	Upper Volta, for its part, endorses the position clearly reaffirmed by Africa during the last extraordinary session of the Council of Ministers of the OAU held at Dar es Salaam: no dialog is possible with the South African authorities so long as we do not clearly perceive signs of a radical change in policy envisaging the granting to the majority of their legitimate rights.
190.	The Middle East crisis has also become, in many respects, and far more than it was, the key world problem which is shaking the entire edifice of international relations; it is a threat to peace and security and puts the entire international community to the test. This crisis, which constantly moves back and forth between wars and uncertain truces, is more acute and more explosive than ever.
191.	Apart from the withdrawal from occupied Arab territories, a lasting peace in that region must include the recognition and granting of the legitimate rights of the people of Palestine.
192.	Thus, while justly appreciating the results of the new disengagement agreement between Egypt and Israel, we hope that the dynamics of peace will not therefore be interrupted. In the meantime, what we all want is to move in the direction of collective security, a security which must, above all, proceed from general and complete disarmament.
193.	Concerning that problem, Upper Volta can but recall its past position: namely, that it is urgent to seek ways and means to protect mankind from the nuclear disaster which threatens it because of the manufacture and stockpiling of nuclear weapons.
194.	It is comforting to note that the problem of disarmament holds an important place on the agenda of this session. Is this not the signal that disarmament is what we all hold dear? However, we are bound to confess that so far we have not achieved the results which we were entitled to expect.
195.	Upper Volta is nevertheless happy at the initiatives which here and there begin to see the light of day. The establishment of nuclear-free zones is undoubtedly one of the most certain ways, if not to prohibit nuclear weapons in a region, at least to control them effectively. That is why last year we supported the resolution on the necessary denuclearization of the African continent [resolution 3261 E (XXIX)]. Similarly, we have taken good note of the preparation of a world disarmament conference. While it arouses certain apprehensions, it nevertheless remains a stage which could be decisive in the disarmament process if it is prepared by countries having the required political will.
196.	To judge by the circumstantial and structural difficulties which are a source of serious concern in the field of international economic relations, this is no time for optimism.
197.	The situation of the countries most seriously affected by the present economic crisis remains grave. Indeed, according to estimates by the Food and Agriculture Organization of the United Nations, cereal imports of 32 of those countries rose by $3,000 million in 1974-1975 and amounted to a total of $5,000 million; their need to import fertilizers rose to $1,500 million.
198.	Whereas it had been estimated that the unmet financial needs of these countries would rise to $2,300 million by 1975, everything leads us to believe that the needs will exceed $4,500 million.
199.	The international assistance promised will amount to approximately $1,500 million. The deficit to be covered is therefore approximately $3,000 million.
200.	Most of the more seriously affected countries are still in a critical situation which is even more serious than it was in 1974, when the deficit had been estimated at $1,700 million.
201.	The situation of these countries is worsening because of the steady deterioration in their terms of trade. The shocking rise in the price of fertilizers, fuel and food-stuffs, aggravated by inflationary pressures becoming more and more acute in the developed countries, is accompanied by a marked decline in their export earnings because of the recession in the developed countries.
202.	It is therefore essential and urgent to have these countries benefit from new favorable measures so that their debt burden will not reach an unbearable level and that they will be able to obtain sufficient quantities of food and fertilizers at reasonable prices.
203.	The unfavorable climatic conditions which have affected certain regions in recent years have resulted in bringing to light the weaknesses in the structures of agriculture, particularly in Africa: the lack there of adjustment in the ownership structures and cultivation methods to production requirements; lack of access to means of production; the insufficiency of the infrastructure, such as access roads and storage installations. The way in which the Africans themselves have at the State level taken all the necessary measures leads us to believe that there is need for outside help.
204.	On a short-term basis, measures are needed to ease the economic difficulties created by the shortages caused by natural catastrophes.
205.	On a long-term basis, consistent efforts should be made by the international community to support the development of the agricultural potential of the developing countries. In this connexion Upper Volta hopes that the Agricultural Development Fund will soon become operational and that it will have resources to finance agricultural projects mainly devoted to the production of food, in particular investments to build new fertilizer factories in the least advanced countries, which would do away with all the uncertainties of fertilizer supply and ensure production at a better price and the financing of investments in the processing industries of agricultural products.
206.	Upper Volta is essentially an agricultural country and we have decided to promote our social and economic development by taking the rural environment as the ultimate goal and vehicle for our actions. Our national experience in regard to community development will enable us in time to reach the poorest workers through outside contributions of production factors which will make it possible to increase production and productivity while safeguarding the cultural and rural traits which are factors for harmonious social and economic progress.
207.	The most distressing problem for Upper Volta and other Sahelian countries is the lack of water resulting in the encroachment of the desert. It is in the hope of a solution to this scourge that we proposed to the twenty-ninth session of the General Assembly the convening of an international conference ■on preventing the encroachment of the desert [resolution 3337 (XXIX)]. We hope that the work of the conference will be deliberately directed towards the solution of theoretical and practical problems which will constitute the elements for a genuine program of international action.
208.	The urgent implementation of special measures ! for the least advanced countries and the land-locked ■ countries is all the more necessary since these countries are the most vulnerable in the developing world. The tragedies which these countries have lived through have quite eloquently proved the need to take corrective measures so as to enable them to deal successfully with the upheavals of the world economy.
209.	The measures advocated for their benefit have remained a dead letter in the commercial sector. While we are justified in being gratified at certain measures in regard to technical and financial assistance at the bilateral and multilateral levels, the fact remains that those measures are very far from meeting expectations. For those countries, the multilateral financial institutions are still, alas, far from their mission of being development banks. The rigidity of their procedures for action, and in particular their strict adherence to standardized profitability.calculations, place them beyond the reach of projects covering the rural world of the least advanced countries.
210.	We hope that the desired changes will be made as soon as possible in the methods of action by these institutions so as to enable the least advanced countries duly to benefit from the general measures adopted for all the developing countries within the framework of the United Nations Second Development Decade.
211.	Since the twenty-ninth session of the General Assembly, several international gatherings have been held, including the Third United Nations Conference on the Law of the Sea, the Second General Conference of the United Nations Industrial Development Organization, the World Conference of the International Women's Year, the Dakar meeting on raw materials and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries at Lima. All these Conferences have had the merit of better defining a coherent and complete framework of action within which we should place our various efforts to establish a new international economic order.
212.	The seventh special session has just ended. It made concrete progress in the direction of solving priority problems. There was unanimous agreement on an integrated program and the indexing and automatic transfer of resources to finance development, which deserve to be emphasized as having set the framework and objectives for negotiations which will be held between now and the fourth session of the United Nations Conference on Trade and Development.
213.	The results of the seventh special session have clearly shown the primary role which the United Nations could and should play as the setting for agreement and negotiations with a view to applying the guiding principles defined in the Declaration and the program of Action for the New International Economic Order and in the Charter of Economic Rights and Duties of States. But, of necessity, Member States, individually or collectively, must resolutely undertake to comply with the obligations to which they have subscribed in all sovereignty, despite the temporary difficulties they may encounter, Only such an attitude can restore credibility to the United Nations in the eyes of the developing countries after the failures so far encountered in the effort undertaken within the framework of the two Development Decades, because, contrary to the impression spread by a certain press, failures are not to be attributed to the procedure of decision-taking but to the lack of goodwill manifested by the developed countries in carrying out the commitments to which they have subscribed.
214.	The new structure for the economic and social sectors of the United Nations should rather strengthen its role as a negotiating center while making the Organization more capable of following and regularly checking the attainment of objectives jointly decided upon.
215.	We are convinced that we have now made a start towards better co-operation among nations. Perhaps it would not be superfluous to meditate upon the words of the late U Thant, former Secretary-General of the United Nations, who said:
"Are we much longer to allow blind economic forces to prevail in relations among men in the name of that untenable thesis that social sciences are incapable of progressing at the same pace as physical science? We have arrived at the crossroads of history. Rich and poor countries alike have a choice: either they move forward towards a community of international prosperity that is planned and coordinated, or they separately follow different paths towards an unplanned future, a future of chaos."